Exhibit PRESS RELEASE White River Capital, Inc. www.WhiteRiverCap.com (NYSE Alternext US: RVR) Contact: Mark R. Ruh President & Chief Operating Officer Martin J. Szumski Chief Financial Officer Address: 1445 Brookville Way Suite I Indianapolis, IN 46239 1445 Brookville Way Suite I Indianapolis, IN 46239 Phone: (317) 806-2166 x 6468 (858) 759-6057 November 6, 2008 WHITE RIVER CAPITAL, INC. ANNOUNCES RESULTS FOR THE THIRD QUARTER 2008 · Net Operating Income of $1.5 Million, or $0.37 Per Diluted Share · Book Value per Share $24.27 Indianapolis,
